NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

            EDWARD R. ANDREWS, JR.,
               Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7065
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2586, Chief Judge Bruce E.
Kasold.
               ______________________

               Decided: February 4, 2014
                ______________________

   KENNETH M. CARPENTER, Carpenter, Chartered, of
Topeka, Kansas, argued for claimant-appellant.

    MICHAEL P. GOODMAN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for respond-
ent-appellee. With him on the brief were STUART F.
DELERY, Acting Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and MARTIN F. HOCKEY, JR., Assis-
tant Director. Of counsel on the brief were MICHAEL J.
TIMINSKI, Deputy Assistant General Counsel, and
2                                     ANDREWS   v. SHINSEKI



RACHAEL T. BRANT, Attorney, United States Department
of Veterans Affairs, of Washington, DC.
                 ______________________

    Before NEWMAN, DYK, and MOORE, Circuit Judges.
PER CURIAM.
     We hold that, as a matter of law, Mr. Andrews raised
a TDIU claim in his 1983 filing to the VA. The Veterans
Court should remand the case to the Board for a determi-
nation as to whether the record in 1983 established TDIU.
If it concludes that the record did not establish TDIU, the
VA must explain what legal principle justifies reaching a
different result on what appears to be a more favorable
record in 1983 than was present when the VA awarded
Mr. Andrews TDIU in 1991. 1
                          COSTS
    Costs are awarded to Mr. Andrews.
              VACATED AND REMANDED




    1   We note that the 1994 Rating Decision granting
Mr. Andrews 100% disability for TDIU effective from
1991 explains that he had not worked for the previous
year and worked only twenty hours per week at his self-
employed lawn service for the four years preceding that
date. J.A. 21–22. The 1983 Rating Decision discussed a
medical opinion that Mr. Andrews’ PTSD rendered him
“unemployed if not unemployable.” J.A. 14. It also noted
that “[his] work history since leaving the service has been
quite sporadic, and he has been unemployed for the past
four years.” J.A. 16.